SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 6-K Report of Foreign Private Issuer Pursuant to Rule 13a-16 or 15d-16 of the Securities Exchange Act of 1934 For the month of April, 2014 Commission File Number 1-15106 PETRÓLEO BRASILEIRO S.A. - PETROBRAS (Exact name of registrant as specified in its charter) Brazilian Petroleum Corporation - PETROBRAS (Translation of Registrant's name into English) Avenida República do Chile, 65 20031-912 - Rio de Janeiro, RJ Federative Republic of Brazil (Address of principal executive office) Indicate by check mark whether the registrant files or will file annual reports under cover Form 20-F or Form 40-F. Form 20-F X Form 40-F Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934. Yes NoX This report on Form 6-K is incorporated by reference in the Registration Statement on Form F-3 of Petróleo Brasileiro Petrobras (No. 333-163665). PETRÓLEO BRASILEIRO S.A. - PETROBRAS Public Company Material Fact Payment of Interest on Own Capital Rio de Janeiro, April 17 th , 2014 – Petróleo Brasileiro S.A - Petrobras announces it will pay on April 25 th , 2014 the 1 st and only installment of remuneration to shareholders related to the fiscal year 2013. The payment will be made as Interest on Own Capital (IOC), based on the shareholding position of April 2 nd , 2014. The amount of the installment to be paid will be adjusted by the SELIC interest rate from December, 31 st , 2013 to April 25 th , 2014, reaching the amount of R$ 0.53808 for common shares (PBR) and R$ 0.99757 for preferred shares (PBR.A). The tables below present the SELIC interest rate adjustment calculation. Common Shares (PBR) IOC Amount in Reais per Common Share (ON) R$ 0,52170 Selic Rate Adjustment R$ 0,01638 Total Amount R$ 0,53808 Preferred Shares (PBR.A) IOC Amount in Reais per Non-voting Share (PN) R$ 0,96720 Selic Rate Adjustment R$ 0,03037 Total Amount R$ 0,99757 A 15% income tax will be levied on the amounts of R$ 0,52170 per common share (ON) and R$ 0,96720 per non-voting share (PN) and a 22,5% income tax will be levied on the amounts of R$ 0,01638 per common share (ON) and R$ 0,03037 per non-voting share (PN), corresponding to the SELIC interest rate adjustment. The Income Tax withholdings mentioned above will NOT apply to immune and exempt shareholders. 1. CREDIT INSTRUCTIONS Payment will be made by Banco do Brasil S.A., institution depositary of book-entry shares. Shareholders who have a bank account at Banco do Brasil S.A., or at other banks, whose registration is properly filled out, will receive an automatic credit in their bank account on the date of payment. For shareholders whose registration does not contain the “Bank/Branch/Checking Account” inscription, rights will only be credited on the date in which registration is updated in the electronic files of Banco do Brasil S.A., through its branches. For shares deposited in the Fungible Custody of Stock Markets, payment will be credited in the respective Stock Markets and will be transferred to shareholders by deposit brokers. Shareholders who have a share-warrant to bearer may go to any Banco do Brasil S.A. branch with their Individual Taxpayer Identification Number (CPF), Identity Card, proof of residence and certificates with the respective coupons in order to convert shares to book entry form for subsequent yield payment. Bank account information for crediting amounts into a checking account may be provided at this time. For the American Depositary Receipts (ADRs) negotiated at the New York Stock Exchange – NYSE, payment will be made by BNY Mellon, depositary bank of ADRs. The expected date of payment of the ADRs is May 2 nd , 2014. Information and clarifications may be obtained at www.adrinform.com. 2. ASSISTANCE LOCATIONS Additional information may be obtained by calling the Banco do Brasil Customer Hotline at +55 21 4004-0001 (Capitals and metropolitan areas) and 0800-7290001 (other Brazilian locations) or by visiting any Banco do Brasil S.A. branch, as well as at the Petrobras head office located at Av. República do Chile, 65 - 1002-B - Rio de Janeiro/RJ or by calling +55 21 3224-1510. 3. NOTES The Interest on Own Capital not claimed within 3 (three) years as of the date of payment (04/25/2014) will expire and will be reverted in favor of the company (Law 6404/76, Article 287, Item II, subitem a). Rio de Janeiro, April 17 th , 2014 Almir Guilherme Barbassa CFO and Investor Relations Officer Petróleo Brasileiro S.A. – Petrobras SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Date:April 17, 2014 PETRÓLEO BRASILEIRO S.APETROBRAS By: /
